Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/01/2022 has been entered.   
Response to Amendment
3.	Applicant’s amendments filed 6/01/2022 to the claims are accepted and entered. In this amendment, claims 4-5 and 10 have been amended; Claims 1-3, 7-9, and 11-15 have been canceled.  In response the 112 rejections have been withdrawn.
Response to Argument
4.	 Applicant’s arguments filed on 06/01/2022 have been fully considered, but they are moot in view of new ground of rejection as demonstrated more fully below.	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. 	Claim 4 is rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

	The specification states that at Step 103 (p.5 last line to p.6 line 3): extracting a headmost electromagnetic signal for processing to obtain a5 response amplitude of the electromagnetic signal. This can include extracting a headmost electromagnetic signal for fast Fourier transform processing to obtain a frequency spectrum of the electromagnetic signal; and extracting the frequency spectrum to obtain a response amplitude. 
	At Step 104 (p. 6 lines 6-21): determining the resistivity of a formation in a vertical direction according to a scaling relationship between the response amplitude and the formation resistivity. More specifically, the following situations are included during the processing:
For the waveform at each source distance, the formation resistivity is indicated by the amplitude (maximum amplitude) of the first peak in the headmost waveform. The resistivity of10 the formation in the vertical direction is obtained by scaling. The resistivity is a resistivity corresponding to the main frequency of an excitation probe. 
For waveforms at different source distances, the response waveform of the electric field strength is obtained by subtracting the waveform at an adjacent source distance, and the maximum value is taken as the measured value. By scaling according to the measured value,15 the resistivity of the formation in the vertical direction is obtained. The resistivity is obtained by response subtraction (a difference method), which removes direct coupling responses (common to all source distances) in the responses, and the resolution of the formation in the vertical direction of is relatively high. 
The electromagnetic signal in front of the waveform is subjected to fast Fourier20 transform processing, and the resistivity of the formation is indicated by using a maximum of the frequency spectrum and the resistivity of the formation in a z direction is obtained by scaling. The resistivity contains all main frequency components in the response waveform, regardless of the time at which the response is distributed over the waveform. 
The electromagnetic signal in front of the waveform is subjected to fast Fourier25 transform processing, and the area of the frequency spectrum is taken as the measured value, and the resistivity of the formation in the z direction is obtained by scaling. This resistivity contains all frequency components and is a comprehensive resistivity value. 
	
Examiner note: 
Step 103 of the spec. is similar to step “extracting…” in claim 4 (p.2 lines 19-20). 
Step 104 of the spec. is similar to step “determining…” in claim 4 (p.2 lines 21-23). However, claim 4 (p.2 line 24 to p.3 line 2) recites the step of extracting the headmost EM signal for processing to obtain the response amplitude of the EM signal comprises one of four flowing conditions comprising step (1), (2), (3) and (4). The claim recited mismatched between step 103 and step 104 of the specification. One of ordinary skill in the art could not make and use the claimed invention without exercising undue experimentation; Therefore, the claimed invention is not enable.

6.	Claim 4 is rejected under 35 U.S.C.112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without including four steps (1) to (4) to complete the step of determining the resistivity of the open hole formation as recited in claim 4 (p. 2 lines 21-23) which are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). See the Examiner note above.

7.	Due to the 35 USC 112(a) rejections, the claims have been treated on their merits as best understood by the Examiner.
Claim Rejections - 35 USC § 112
8. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 4-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claim 4, “extracting a headmost electromagnetic signal for processing to obtain a response amplitude of the electromagnetic signal” is indefinite. It is unclear for processing of what? Whether it means “extracting a headmost electromagnetic signal to obtain a response amplitude of the electromagnetic signal”?	Dependent claims 5-6 and 10 are also rejected for the same reason as its respective parent claim.
AIA  Statement - 35 USC § 102 & 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 103
11. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


12.	Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being obvious over US 2011/0261647 of Tabarovsky et al, hereinafter Tabarovsky in view of US patent 5,216,638 of Wright. 
As per Claim 4, Tabarovsky teaches a method for measuring a resistivity (par 0003) of an open hole formation ( Fig 1, open hole 118, par 0027-0028 ) in a vertical direction ( Fig 2, vertical axis 205, par 0032 ), wherein the method is applied to a device for measuring the resistivity of the open hole formation in the vertical direction ( Fig 2, resistivity device 305, pars 0032, 0047-0048 ), the device comprising: 
an acoustic wave transmitting probe ( Fig 3, transmitter/transducer 330, par 0034); and a plurality of acoustic wave receiving probes ( receivers 340, 440, par 0034 lines 8-9 ) coaxially aligned with the acoustic wave transmitting probe such that the acoustic wave transmitting probe is positioned below the plurality of acoustic wave receiving probes ( Fig 4, receiver 440 coaxially aligned and disposed above transmitter 430 ), the acoustic wave transmitting probe and the plurality of acoustic wave receiving probes being coaxially parallelly disposed in an open hole such that an axial direction of the acoustic wave transmitting probe and the plurality of acoustic wave receiving probes is parallel to an axial direction of the open hole ( Fig 4 shows receiver 440 and transmitter 430 are parallel to vertical direction, e.g. vertical axis 205 in Fig 2, and disposed in open hole 118 in Fig 1 ) and is perpendicular to a direction of the formation (Fig 2 shows vertical axes 205 perpendicular to earth formation 215, pars 0032-0033 ), the method comprising:
exciting the acoustic wave transmitting probe to obtain an electromagnetic signal ( Fig 3, transducer 330 excites acoustic waves 320 and 325 and receives EM signals 210, pars 0034, 0037, 0040 ), wherein a waveform amplitude of the EM signal is proportional to a formation resistivity ( pars 0006, 0056. It is noted amplitude of current (e.g. 2 Amperes in pars 0047-0049) is magnitude);  
receiving the electromagnetic signal through the plurality of acoustic wave receiving probes ( pars 0013-0014, 0034-0037, 0052-0054 ); and
determining the resistivity of the open hole formation in a vertical direction according to a scaling relationship between the response amplitude and the formation resistivity ( pars 0024, 0028, 0051, see also 0041-0049 ). 
Tabarovsky does not explicitly teach extracting a headmost electromagnetic signal for processing to obtain a response amplitude of the electromagnetic signal, wherein the step of extracting the headmost electromagnetic signal for processing to-2-Serial No.: 16/568,568Art Unit: 2865 obtain the response amplitude of the electromagnetic signal comprises one of four following conditions: (1) for the electromagnetic signal at each source distance, an amplitude of a first peak in a waveform of the electromagnetic signal as the response amplitude; (2) for electromagnetic signals at different source distances, subtracting waveforms of the electromagnetic signals at adjacent source distances to obtain a response waveform of electric field strength, and a maximum value in the response waveform of the electric field strength as the response amplitude; (3) performing fast Fourier transform processing on the electromagnetic signal to obtain a frequency spectrum of the electromagnetic signal, and selecting a maximum amplitude value of the frequency spectrum as the response amplitude; and (4) performing the fast Fourier transform processing on the electromagnetic signal to obtain the frequency spectrum of the electromagnetic signal, and taking an area of the frequency spectrum as the response amplitude.
Wright teaches extracting a headmost electromagnetic signal for processing to obtain a response amplitude of the electromagnetic signal (col 5 lines 52-56.  It is noted rectifier is an electrical device.  See Wikipedia), wherein the step of extracting the headmost electromagnetic signal for processing to-2-Serial No.: 16/568,568Art Unit: 2865 obtain the response amplitude of the electromagnetic signal comprises one of four following conditions:
(1) for the electromagnetic signal at each source distance, an amplitude of a first peak in a waveform of the electromagnetic signal as the response amplitude (col 5 line 67 to col 6 line 3, Claims 3-4); 
(2) for electromagnetic signals at different source distances, subtracting waveforms of the electromagnetic signals at adjacent source distances to obtain a response waveform of electric field strength, and a maximum value in the response waveform of the electric field strength as the response amplitude (Claim 7); 
(3) performing fast Fourier transform processing on the electromagnetic signal to obtain a frequency spectrum of the electromagnetic signal, and selecting a maximum amplitude value of the frequency spectrum as the response amplitude (col 5 lines 45-51, col 7 lines 7-31, Claims 6-7); and
(4) performing the fast Fourier transform processing on the electromagnetic signal to obtain the frequency spectrum of the electromagnetic signal, and taking an area of the frequency spectrum as the response amplitude (Claims 6-7).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Tabarovsky extracting the headmost amplitude as taught by Wright that would determine specific properties relating to the casing and the surrounding materials, while simultaneously compensating for variations in the acoustic pulse and acoustic attenuation caused by mud filling the borehole (Wright, col 1 lines 10-15).
As per Claim 5, Tabarovsky in view of Wright teaches the method for measuring the resistivity of the open hole formation in the vertical direction according to claim 4, Tabarovsky further teaches a distance between two adjacent acoustic wave receiving probes of the plurality of acoustic wave receiving probes is the same (Figs 3-4, distance.260 between receivers 340 and 440 is the same, par 0034). 
As per Claim 10, Tabarovsky in view of Wright teaches the method for measuring the resistivity of the open hole formation in the vertical direction according to claim 4, Tabarovsky further teaches exciting the acoustic wave transmitting probe to obtain the electromagnetic signal comprises:-3-Serial No.: 16/568,568 Art Unit: 2865exciting the acoustic wave transmitting probe in a transient excitation mode to obtain the electromagnetic signal (pars 0006, 0037, 0040).  

13.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Tabarovsky in view of Wright and further US patent 5,852,262 of Gill et al, hereinafter Gill.
As per Claim 6, Tabarovsky in view of Wright teaches the method for measuring the resistivity of the open hole formation in the vertical direction according to claim 4, Tabarovsky does not explicitly teach the acoustic wave transmitting probe and the plurality of acoustic wave receiving probes are each made of a piezoelectric tube. Gill teaches the acoustic wave transmitting probe (col 4 lines 15-18) and the plurality of acoustic wave receiving probes are each made of a piezoelectric tube (col 4 line 65 to col 5 line 5). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Tabarovsky and Wright including transmitter and receivers of piezoelectric as taught by Gill that would deform in the presence of an electric field which facilitate sonic tools operated at a typical resonant frequency (Gill, col 2 lines 30-38). 
Conclusion
14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863